Title: From George Washington to Robert Yates, 17 August 1776
From: Washington, George
To: Yates, Robert



Sir
Head Quarters, New York 17 Aug. 1776

I am favoured with yours of the 13th & 14th inst. and am pleased to find you have been successfull in procuring Cannon for the Defence of Hudsons River; also that there is such a good prospect of effectually securing the Pass at Fort Montgomery, the mention you make of General Clinton’s attention to that & other important Objects gives me great satisfaction, & confirms me in the opinion that he is fully qualified for the trust reposed in him by the Congress, in their appointing him a Brigadier—I approve much of the measure for making a number of Matrosses by putting a part of the Garrison to exercising the Artillery, the same steps have been taken here.—If any material advantages can be derived from fitting out the two Sloops you speak of I shall be glad you have undertaken it, tho’ I confess they are not very apparent to me at present—I cannot consent to those Vessels being manned from among the Levies, unless absolutely necessary, if the Officers can inlist them out of the Militia I have no objection thereto—I shall comply with your request in furnishing Capt. Benson with a sufficient quantity of Powder for the two Armed Vessels, & am with due Regard & Esteem Sir, Your very Humble Servt

Go. Washington

